Case 19-13253 Doc 10 Filed 12/05/19 Entered 12/05/19 10:34:09 Main Document Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF LOUISIANA

   IN RE:                  *                            CASE NO. 19-13253
   Offshore Marine Contractors, Inc
                           .*
                      Debtor
                           *                            SEC. “A”
                           *
                           *                            CH. 11
                           *
   *************************



                  NOTICE OF APPEARANCE AND REQUEST FOR NOTICE



          PLEASE TAKE NOTICE that the law firm of Baker, Donelson, Bearman, Caldwell &

   Berkowitz, PC has been retained as counsel to represent Caterpillar Financial Services

   Corporation (“Caterpillar”), creditors herein, and pursuant to § 1109(b) of the U.S. Bankruptcy

   Code, Rules 2002, 3017(a) and 9010(b) of the Federal Rules of Bankruptcy Procedure, the

   undersigned requests that all Notices given and required to be served in this case be given to and

   served upon the following additional counsel of record for Caterpillar:

                                            Jan M. Hayden
                                     BAKER DONELSON BEARMAN
                                    CALDWELL & BERKOWITZ, PC
                                  201 St. Charles Avenue, Suite 3600
                                    New Orleans, Louisiana 70170
                                      Telephone: (504) 566-8645
                                      Facsimile: (504) 636-4000
                                 E-mail: jhayden@bakerdonelson.com

          PLEASE TAKE FURTHER NOTICE that pursuant to § 1109(b) of the U.S.

   Bankruptcy Code, the foregoing request includes the notice and papers referred to in Rule 2002

   of the Bankruptcy Rules and also includes without limitation, any plan of reorganization and

   objections thereto, and notice of any orders, pleadings, motions, applications, complaints,


                                                   1
Case 19-13253 Doc 10 Filed 12/05/19 Entered 12/05/19 10:34:09 Main Document Page 2 of 3




   demand, hearings, disclosure statements, answers, responses, memorandum of briefs in support

   of the foregoing and any other documents brought before the Court with respect to these

   pleadings, whether formal or informal, whether written or oral and whether transmitted or

   conveyed by mail, hand delivery, telephone, telegraph, telex, facsimile or otherwise which

   affects or seeks to affect the above case.


          PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance and

   Request for Notice nor any subsequent appearance, pleading, claim or suit is intended to waive

   (i) the rights of Caterpillar to have final orders in non-core matters entered only after de novo

   review by a district court judge; (ii) the rights of Caterpillar to a jury trial in any proceedings so

   triable herein, or in any case, controversy or proceeding related hereto; (iii) the rights of

   Caterpillar to have a reference withdrawn by the District Court in any matter subject to

   mandatory or discretionary withdrawal; or (iv) any other rights, claims, actions, defenses, setoffs

   or recoupments to which Caterpillar is or may be entitled under agreements, in law or equity, all

   of which rights, claims, actions, defenses, setoffs and recoupments are expressly reserved.




                                                     2
Case 19-13253 Doc 10 Filed 12/05/19 Entered 12/05/19 10:34:09 Main Document Page 3 of 3




                                                Respectfully submitted,

                                                BAKER DONELSON BEARMAN
                                                CALDWELL & BERKOWITZ, PC


                                         By:      /s/ Jan M. Hayden
                                                JAN M. HAYDEN (Bar #6672)
                                                201 St. Charles Ave., Suite 3600
                                                New Orleans, Louisiana 70170
                                                Telephone: (504) 566-8645
                                                Facsimile (504) 636-4000
                                                Email: jhayden@bakerdonelson.com

                                                ATTORNEYS FOR CATERPIILLAR
                                                FINANCIAL SERVICES CORP.




                                     CERTIFICATE OF SERVICE

          I hereby certify that on December 5, 2019, a true and correct copy of the foregoing was

   served by Electronic Case Filing system for the United States Bankruptcy Court for the Eastern

   District of Louisiana which will send notice of electronic filing to all counsel of record who have

   consented to electronic filing.




                                                        /s/ Jan M. Hayden
                                                        JAN M. HAYDEN




                                                   3
